

113 HR 3732 IH: Immigration Compliance Enforcement (ICE) Act
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3732IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mrs. Black (for herself, Mr. Smith of Texas, Mr. Gingrey of Georgia, Mr. Poe of Texas, and Mr. Flores) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the Secretary of Homeland Security from using Federal funds for the position of Public Advocate, or the position of Deputy Assistant Director of Custody Programs and Community Outreach, within U.S. Immigration and Customs Enforcement, and for other purposes.1.Short titleThis Act may be cited as the Immigration Compliance Enforcement (ICE) Act.2.FindingsThe Congress finds as follows:(1)On March 26, 2013, President Obama signed into law the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6).(2)Such Act prohibited funds made available by the Act from being used to provide funding for the position of Public Advocate within U.S. Immigration and Customs Enforcement (ICE) .(3)Following the enactment of the Consolidated and Further Continuing Appropriations Act, 2013, the former ICE Public Advocate continued to work at ICE as Deputy Assistant Director of Custody Programs and Community Outreach, a newly created position.(4)ICE activities now defined as “Community Outreach” are the very activities as those previously undertaken by the now-defunct Office of the Public Advocate. Such activities include the operation of a national hotline, the ICE Community and Detainee Helpline, which uses the same telephone number as a hotline used in the Office of the Public Advocate prior to the enactment of the Consolidated and Further Continuing Appropriations Act, 2013.3.Prohibited uses of fundsNone of the funds made available by any Federal law may be used to provide funding for—(1)the position of Public Advocate within U.S. Immigration and Customs Enforcement;(2)the position of Deputy Assistant Director of Custody Programs and Community Outreach within U.S. Immigration and Customs Enforcement; or(3)any other position within U.S. Customs and Immigration Enforcement the functions of which are substantially the same as those which—(A)as of March 26, 2013, were assigned to the position of Public Advocate within U.S. Immigration and Customs Enforcement; or(B)as of the date of the enactment of this Act, were assigned to the position of Deputy Assistant Director of Custody Programs and Community Outreach within U.S. Immigration and Customs Enforcement.